Opinion filed June 28, 2007 















 








 




Opinion filed June 28, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00129-CV 
                                                    __________
 
                                    DANIEL ESCATIOLA, Appellant
 
                                                             V.
 
                                   E.C.
WILLIAMS ET AL, Appellees
 

 
                                           On
Appeal from the 1-A District Court
 
                                                            Tyler
County, Texas
 
                                                   Trial
Court Cause No. 17,310
 

 
                                             M
E M O R A N D U M   O P I N I O N
On January 12, 2007, the trial court signed an
order dismissing appellant’s pro se suit. 
A motion for new trial was not filed. 
On March 28, 2007, appellant filed a notice of appeal.  On June 11, 2007, the clerk of this court
wrote the parties advising them that it appeared appellant had not timely
perfected an appeal and requesting that appellant respond on or before June 26,
2007, showing grounds for continuing the appeal.  




Appellant has responded by filing the following
pro se motions: “motion for new trial,” “motion for request for notice,” “motion
for pro se for attorney counsel,” “motion for review,” “motion to reinstate
under Texas Rule of Civil Procedure 165(a),” “motion to modify the judgment,”
and “motion suspension of enforcement of judgment and motion amount of bond
deposit or security.”  While appellant
expresses his frustration with the trial court and with the judicial system in
these motions, appellant fails to establish how he has invoked the jurisdiction
of this court.  All of appellant’s
arguments in these five motions plus the additional pro se motions filed prior
to our June 11 letter have been considered, and each is overruled.  All of appellant’s motions are overruled.
Appellant has not timely perfected an appeal
pursuant to Tex. R. App. P. 25.1,
26.1.  Therefore, the appeal is dismissed
for want of jurisdiction.
 
 
PER CURIAM
 
June 28, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.